MEMORANDUM **
Francisco Acosta-Astorga, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Sandoval-Lua v. Gonzales, 499 F.3d 1121, 1126-27 (9th Cir.2007), and deny the petition for review.
We agree with the BIA’s determination that Acosta-Astorga is removable under 8 U.S.C. § 1227(a)(2)(A)(iii) because the record establishes he was convicted of two counts of possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). See Olivera-Garcia v. INS, 328 F.3d 1083, 1087 (9th Cir.2003) (conviction under 21 U.S.C. § 841(a)(1) is a removable offense because it is an aggravated felony drug trafficking crime). As Acosta-Astorga was convicted of a substantive drug trafficking offense covered by 21 U.S.C. § 841(a)(1), we need not reach his contention that he is not removable as an aider and abettor. Cf. id. (distinguishing accessory after the fact convictions from violations of 21 U.S.C. § 841(a)(1)); see also Gonzales v. Duenas-Alvarez, 549 U.S. 183, 127 S.Ct. 815, 166 L.Ed.2d 683 (2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.